DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 20-23 and 26-28 are objected to because of the following informalities:  
In claim 20, line 1, “any of claim 17” should read “claim 17”.  
In claim 21, line 1, “any of claim 17” should read “claim 17”.  
In claim 22, line 1, “any of claim 17” should read “claim 17”.  
In claim 23, line 1, “any of claim 17” should read “claim 17”.  
In claim 26, line 1, “any of claim 17” should read “claim 17”.  
In claim 27, line 1, “any of claim 17” should read “claim 17”.  
In claim 28, line 1, “any of claim 17” should read “claim 17”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation “the signal transmission power” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the signal transmission power” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the link-related equivalent power contribution” in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (U.S. Patent Application Pub. 2013/0330071 A1). A better text can be found in Patent 9,438,336 B2.
Regarding claim 1, He et al. teaches in FIG. 2 a system—and in FIG. 8 a method—for determining contributions of different sources of signal degradation for optical signals transmitted over an optical link in an optical transmission network, comprising the following N) based on a predetermined relationship between the performance value (P) and the auxiliary noise power value (PN) , wherein the auxiliary noise power value (PN) comprises contributions of amplified spontaneous emission power (PA) (step 806, NASE) generated on the optical link and a link-related equivalent noise power contributions (PL) (step 810, Sdp) representing other sources of signal degradation upon transmission on the optical link, measuring or deriving an OSNR-related value (Q) (step 812; various OSNR can then be calculated/estimated, e.g. ASE-only OSNR, see claim 27 and paragraph [0058]) for the signal transmission on the optical link, wherein the OSNR-related value (Q) corresponds to or is at least indicative of an actual OSNR on the optical link, and distinguishing, based on the auxiliary noise power value (PN) and on the OSNR-related value (Q), between noise power contributions of amplified spontaneous emission and link-related equivalent noise power contributions.
Regarding claim 2, He et al. teaches in FIG. 8, step 810 for discriminating various noises and in paragraph [0149] for discriminating noise due to polarization mode dispersion and noise due to nonlinear effects.
Regarding claim 6, He et al. teaches in paragraphs [0015] operating under varied state-of-polarization conditions. 
Regarding claim 7, He et al. teaches in Equations (25), (46), (56) and (58) various OSNRs.
Regarding claim 13, He et al. teaches in Equations (25), (46), (56) and (58) calculating various OSNRs.
Regarding claim 16, He et al. teaches in FIG. 1 spectrum trace of a particular wavelength.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8-9, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. Patent Application Pub. 2013/0330071 A1) in view of Dahan et al. (U.S. Patent Application Pub. 2017/0078017 A1).
He et al. has been discussed above in regard to claims 1-2, 6-7, 13 and 16. The difference between He et al. and the claimed invention is that He et al. does not teach a minimal OSNR and an OSNR margin. Dahan et al. teaches in paragraph [0018] the concept of OSNR margin and the minimal OSNR which is the OSNR level that is attained for a given pre FEC Bit Error Rate -15. Dahan et al. teaches in FIG. 3 modules for monitoring the OSNR as well as the pre FEC BER. One of ordinary skill in the art would have been motivated to combine the teaching of Dahan et al. with the system of He et al. because monitoring the OSNR margin ensures that corrective action can be taken to improve signal quality when the OSNR margin falls below a threshold level.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor OSNR margin, as taught by Dahan et al., in the system of He et al.
Regarding claims 8-9, Dahan et al. teaches in FIG. 5B operating condition of different transmission power.
Regarding claim 12, Dahan et al. teaches in FIG. 3 pre-FEC BER monitor.
Regarding claim 14, it is simply a definition of required OSNR and the desire of error free transmission.
Claims 4-5, 17-18, 21-22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. Patent Application Pub. 2013/0330071 A1) in view of Wei et al. (U.S. Patent Application Pub. 2014/0099119 A1).
He et al. has been discussed above in regard to claims 1-2, 6-7, 13 and 16. The difference between He et al. and the claimed invention is that He et al. does not teach a back-to-back measurement. Wei et al. suggests in paragraph [0031] to obtain a back-to-back OSNR as a reference. One of ordinary skill in the art would have been motivated to combine the teaching of Wei et al. with the system of He et al. because back-to-back OSNR gives a reference value for engineering the optical network system.  Thus it would have been obvious to one of ordinary 
Regarding claim 5, back-to-back OSNR is obtainable before operating a transmitter and/or a receiver in said optical link.
Regarding claim 17, Wei et al. teaches in FIG. 1 an optical network compromising a plurality of optical network elements and a plurality of links.
Regarding claim 18, He et al. teaches in paragraph [0052] signal-depolarization contribution of non-ASE noise which is link-related.
Regarding claim 21, Wei et al. suggests in paragraph [0031] to obtain a back-to-back OSNR as a reference; He et al. teaches in paragraph [0100] storage medium.
Regarding claim 22, He et al. teaches in paragraphs [0015] operating under varied state-of-polarization conditions.
Regarding claim 28, He et al. teaches in FIG. 2 dual channel OSA 222.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. and Dahan et al. as applied to claims 3, 8-9, 12 and 14 above, and further in view of Swinkels et al. (U.S. Patent Application Pub. 2015/0333824 A1).
He et al. and Dahan et al. have been discussed above in regard to claims 3, 8-9, 12 and 14. The difference between He et al. and Dahan et al. and the claimed invention is that He et al. and Dahan et al. do not teach increasing or decreasing signal transmission power. Swinkels et al. teaches margin-based optimization system and methods in optical networks (see title). Swinkels et al. teaches in paragraph [0068] that increasing or decreasing launch power is an approach for optimization. One of ordinary skill in the art would have been motivated to combine the teaching of Swinkels et al. with the modified system of He et al. and Dahan et al. because increasing and .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. Patent Application Pub. 2013/0330071 A1) in view of Sugliani et al. (U.S. Patent Application Pub. 2007/0285764 A1).
He et al. has been discussed above in regard to claims 1-2, 6-7, 13 and 16. The difference between He et al. and the claimed invention is that He et al. does not teach estimating OSNR for a wavelength based on measurements for other wavelengths. Sugliani et al. teaches in FIG. 13 variation of noise versus wavelength and in FIG. 14 the variation of OSNR versus wavelength. Based on mathematic interpolation and scaling, OSNR of a wavelength can be estimated based on measurements for other wavelengths. One of ordinary skill in the art would have been motivated to combine the teaching of Sugliani et al. with the system of He et al. because using mathematic interpolation and scaling allows quick estimation of OSNR with small amount of measurements.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to estimate OSNR for a wavelength based on measurements for other wavelengths, as suggested by Sugliani et al., in the system of He et al.
Claims 19-20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. and Wei et al. as applied to claims 4-5, 17-18, 21-22 and 28 above, and further in view of Dahan et al. (U.S. Patent Application Pub. 2017/0078017 A1).
He et al. and Wei et al. have been discussed above in regard to claims 4-5, 17-18, 21-22 and 28. The difference between He et al. and Wei et al. and the claimed invention is that He et al. -15. Dahan et al. teaches in FIG. 3 modules for monitoring the OSNR as well as the pre FEC BER. One of ordinary skill in the art would have been motivated to combine the teaching of Dahan et al. with the modified system of He et al. and Wei et al. because monitoring the OSNR margin ensures that corrective action can be taken to improve signal quality when the OSNR margin falls below a threshold level.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor OSNR margin, as taught by Dahan et al., in the modified system of He et al. and Wei et al.
Regarding claim 20, He et al. in FIG. 2 dual channel OSA connected to an optical link.
Regarding claim 27, Dahan et al. teaches in FIG. 3 pre-FEC BER monitor.
Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. and Wei et al. as applied to claims 4-5, 17-18, 21-22 and 28 above, and further in view of Cahill (U.S. Patent Application Pub. 2004/0208577 A1).
He et al. and Wei et al. have been discussed above in regard to claims 4-5, 17-18, 21-22 and 28. The difference between He et al. and Wei et al. and the claimed invention is that He et al. and Wei et al. do not teach controlling a power of signal transmission at each of the optical links. Cahill teaches in FIG. 4 determining the optical power requirement of each channel and adjusting the power based on the requirement. One of ordinary skill in the art would have been motivated to combine the teaching of Cahill with the modified system of He et al. and Wei et al. because balancing the power of the channels optimizes the performance of a WDM system.  
Regarding claim 25, Cahill teaches in FIG. 4 power balancing of channels which requires increasing power for channels whose incoming power is lower than the other channels and decreasing power for channels whose incoming power is higher than the others channels.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al., Wei et al. and Cahill as applied to claims 23 and 25 above, and further in view of Dahan et al. (U.S. Patent Application Pub. 2017/0078017 A1).
He et al., Wei et al. and Cahill have been discussed above in regard to claims 23 and 25. The difference between He et al., Wei et al. and the claimed invention is that He et al., Wei et al. do not teach a minimal OSNR and an OSNR margin. Dahan et al. teaches in paragraph [0018] the concept of OSNR margin and the minimal OSNR which is the OSNR level that is attained for a given pre FEC Bit Error Rate ("BER") target. Usually, this is the pre FEC BER threshold for which the post FEC BER is 10-15.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. and Wei et al. as applied to claims 4-5, 17-18, 21-22 and 28 above, and further in view of Sugliani et al. (U.S. Patent Application Pub. 2007/0285764 A1).
He et al. and Wei et al. have been discussed above in regard to claims 4-5, 17-18, 21-22 and 28. The difference between He et al. and Wei et al. and the claimed invention is that He et al. and Wei et al. do not teach estimating OSNR for a wavelength based on measurements for other wavelengths. Sugliani et al. teaches in FIG. 13 variation of noise versus wavelength and in FIG. 14 the variation of OSNR versus wavelength. Based on mathematic interpolation and scaling, OSNR of a wavelength can be estimated based on measurements for other wavelengths. One of ordinary skill in the art would have been motivated to combine the teaching of Sugliani et al. with the modified system of He et al. and Wei et al. because using mathematic interpolation and scaling allows quick estimation of OSNR with small amount of measurements.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to estimate OSNR for a wavelength based on measurements for other wavelengths, as suggested by Sugliani et al., in the modified system of He et al. and Wei et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031.  The examiner can normally be reached on M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl7 April 2021




/SHI K LI/Primary Examiner, Art Unit 2637